BLAIR, Justice.
This is a companion case to cause No. 9348, Railroad Commission et al. v. Red Arrow Freight Lines, Inc., 167 S.W.2d 249, this day decided by this court. The cases were tried in the court below together and one record was made, and the brief filed in cause No. 9348 is filed in the instant case. Each case involves the controlling question of the power of the Commission to grant a reroute motor carrier service without an application, notice, hearing, and a finding based upon substantial evidence that the public convenience and necessity require or need the reroute service. The only difference in the cases is different routes, but 'the evidence as to the condition o'f the old route highways and the reroute highways is substantially the same; and the new or substantial service authorized by the reroute orders is substantially the same, the difference being only one of degree and not on principle involved. And upon our opinion in cause No. 9348, the judgment in cause No. 9347 is affirmed.
Affirmed.